Title: On the Death of His Son, 30 December 1736
From: Franklin, Benjamin
To: 


Understanding ’tis a current Report, that my Son Francis, who died lately of the Small Pox, had it by Inoculation; and being desired to satisfy the Publick in that Particular; inasmuch as some People are, by that Report (join’d with others of the like kind, and perhaps equally groundless) deter’d from having that Operation perform’d on their Children, I do hereby sincerely declare, that he was not inoculated, but receiv’d the Distemper in the common Way of Infection: And I suppose the Report could only arise from its being my known Opinion, that Inoculation was a safe and beneficial Practice; and from my having said among my Acquaintance, that I intended to have my Child inoculated, as soon as he should have recovered sufficient Strength from a Flux with which he had been long afflicted.
B. Franklin
